The evidence was that the note was given for a distributive share due the plaintiff's ward in the estate of Reid, of which the defendant Alexander was administrator; that in 1860 Alexander sold the property of his intestate, and the defendant Griffith bought to the amount of $1,375, for which he gave his note; that upon the settlement of the estate in October, 1863, the balance due on Griffith's note being about the sum due the plaintiff's ward, Griffith's note was surrendered to him, and he and Alexander executed the note in question to the plaintiff.
The defendants contended that the note was liable to the scale of *Page 62 
depreciation, but his Honor charged otherwise, and a verdict was returned and judgment rendered for the face of the note and interest, whereupon the defendants appealed.
We agree with his Honor that the note sued on is not subject to the legislative scale. The presumption that it was given for Confederate currency is rebutted by the evidence that it was given for other consideration, i. e., the distributive share of the plaintiff's ward in the estate of his father, which he had the right to demand in good money.
PER CURIAM.                                          No Error.
Cited: Johnson v. Miller, 76 N.C. 441.
(84)